DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on May 24, 2022, has been entered and acknowledged by the Examiner.
Claims 2-12 are pending in the instant application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the claims:

	In claim 3, delete the phrase “of claim 1” and replace it with –of claim 2--. 
In claim 4, delete the phrase “of claim 1” and replace it with –of claim 2--.
In claim 5, delete the phrase “of claim 1” and replace it with –of claim 2--.
In claim 6, delete the phrase “of claim 1” and replace it with –of claim 2--.
In claim 7, delete the phrase “of claim 1” and replace it with –of claim 2--.
In claim 8, delete the phrase “of claim 1” and replace it with –of claim 2--.
In claim 9, delete the phrase “of claim 1” and replace it with –of claim 2--.
In claim 10, delete the phrase “of claim 1” and replace it with –of claim 2--.
In claim 11, delete the phrase “of claim 1” and replace it with –of claim 2--.
In claim 12, delete the phrase “of claim 1” and replace it with –of claim 2--.

Allowable Subject Matter
Claims 2-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 2, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 2, and specifically comprising the limitation wherein a backlight for emitting emitted light comprising: at least a first light emitting circuit and a second light emitting circuit, and a controller for discretely powering said at least first light emitting circuit and second light emitting circuit in two modes, a low CS mode and a normal mode wherein in said normal mode, a first emitted light is emitted, said first emitted light has a first correlated color temperature (CCT), a first illuminance of about 50 lux to about 5000 lux, and a first CS; wherein in said low CS mode, a second emitted light is emitted, said second emitted light has a second correlated color temperature (CCT), a second iIluminance of about 50 lux to about 5000 Lux, and a second CS: wherein said second CS is no greater than about 50% of said first CS; and wherein said first and second CCTs are at least 2500K.
Regarding claims 3-12, claims 3-12 are allowable for the reasons given in claim 2 because of their dependency status from claim 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879